Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated as of February 18, 2003, is among
CARRIAGE SERVICES, INC., a Delaware corporation (the “Company”), and MARK F.
WILSON (“Wilson”), WENDY WILSON BOYER (“Boyer”), and WARREN A. BROWN, IV
(“Brown”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Agreement and Plan of Merger dated October 17, 1996
(the “Merger Agreement”) among the Company, Carriage Funeral Services of
California, Inc., a California corporation and wholly owned subsidiary of the
Company (the “               Acquisition Subsidiary”), CNM, a California
corporation (“CNM”), Wilson, Boyer, Brown and certain entities affiliated with
them who collectively owned all of the outstanding stock of CNM (all of whom are
hereafter referred to together as the “               Shareholders”), CNM was
merged with and into the Acquisition Subsidiary, which survived such merger; and

 

WHEREAS, a portion of the consideration which the Shareholders received in such
merger consisted of shares of the Company’s Series F Preferred Stock, $.01 par
value (“Series F Preferred Stock”), which were governed by the Certificate of
Designation, Preferences, Rights and Limitations for the Series F Preferred
Stock filed with the Secretary of State of Delaware (as amended, the “Series F
Designation”); and

 

WHEREAS, Section 6(b) of the Series F Designation conferred upon the
Shareholders, as holders of the Series F Preferred Stock, certain special voting
rights, including the right to vote for the election of Wilson to the Company’s
Board of Directors, and Section 4.2(b) of the Merger Agreement contemplated that
Wilson would be elected as a Class III Director of the Company, and in fact
Wilson was so appointed to the Board, at the closing of such merger on January
7, 1997; and

 

WHEREAS, Wilson has since served continuously on the Company’s Board of
Directors, and at the 2001 annual meeting of stockholders, Wilson was
reclassified as a Class I Director; and

 

WHEREAS, the terms of the current Class I Directors, including Wilson, expire at
the 2003 annual meeting of stockholders, currently contemplated to occur on or
about May 13, 2003, and Wilson, Boyer and Brown have agreed that Wilson’s name
will not be placed in nomination for election as a Class I Director at the 2003
annual meeting of stockholders and to therefore temporarily waive their rights
under the Series F Designation, subject to the Board visitation rights and the
Company’s agreement to place Wilson’s name in nomination to rejoin the Board in
2004, on the terms and conditions hereafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                       Waiver of Special Voting Right. 
Wilson, Boyer and Brown hereby agree that Wilson will not be nominated for, and
will not stand for election as, a Class I Director at the 2003

 

--------------------------------------------------------------------------------


 

annual meeting of stockholders, with the understanding that upon recommendation
of the Board’s Corporate Governance Committee and by resolution of the full
Board of Directors, the Board will nominate and recommend for approval
individuals other than Wilson to be elected as Class I Directors at the 2003
meeting of stockholders.  Therefore, Wilson’s term of office as a Class I
Director will expire upon the 2003 meeting of stockholders.  Wilson, Boyer and
Brown hereby  waive the provisions of Section 6(b) of the Series F Designation
to the extent necessary to implement the foregoing.

 

2.                                       Board Visitation Right.  After Wilson’s
term of office expires as described above and through the 2004 annual meeting of
stockholders, Wilson shall be entitled to receive notice of and attend regular
and special meetings of the Company’s full Board of Directors, whether such
meetings are held in person, by telephone or by other electronic means.  Wilson
will not have any voting rights or other position or rights customarily
associated with Board membership, nor will Wilson be entitled to receive any
fees or other compensation paid to directors as authorized by the Board.  Wilson
will receive copies of so-called board books or other similar materials
distributed to directors in connection with such meetings.  Wilson will be
entitled to reimbursement of his out-of-pocket costs in attending such Board
meetings, including travel, meals and lodging, consistent with Company policy
concerning such matters.

 

3.                                       Special Trading Policy.  Wilson
acknowledges that by attending Board meetings or receiving materials related
thereto, even though he will not be a director, he may have access to material
inside information concerning the business, properties, operations, financial
position and results of operations, prospects and other matters concerning the
Company that are confidential or sensitive in nature and which may not have been
released to the public.  Consequently, Wilson acknowledges that his right to
attend these meetings and to receive such materials may subject him to certain
legal obligations with respect to any trading activity in shares of the
Company’s stock.  As long as Wilson has such rights and does not affirmatively
terminate such rights by sending written notice to the Company’s Chief Executive
Officer, Wilson will remain subject to the Company’s Special Trading Procedures
Policy and other similar policies applicable to the Company’s insiders.

 

4.                                       Nomination as Class II Director. 
Effective with the 2004 annual meeting of stockholders, the rights of the
Shareholders under Section 6(b) of the Series F Designation will (subject to the
continued effectiveness of such provision) will be reinstated.  The Company
therefore agrees that the Board of Directors shall place Wilson’s name in
nomination for election as a Class II Director at the 2004 annual meeting of
stockholders and will recommend to the stockholders that they vote their shares
in favor of his election.  If a vacancy in a Class II Director position then
exists, then Wilson will be nominated to fill that vacancy; otherwise, the Board
will increase the number of positions on the Board so as to create such a
vacancy.  The Company will use no less efforts in soliciting stockholders to
vote their shares in favor of Wilson’s election as any other nominees for Class
II Directors at the 2004 annual meeting.  The foregoing shall be subject to the
“Minimum Investment” and other conditions and criteria set forth in Section 6(b)
of the Series F Designation.

 

5.                                       Miscellaneous.  This Agreement may not
be assigned by any party without the prior written consent of the other
parties.  Subject to the foregoing, this Agreement shall be binding upon

 

2

--------------------------------------------------------------------------------


 

and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.  Wilson, Boyer and Brown sign this Agreement for
themselves and for the other Shareholders and any other affiliated entities who
currently hold Company Common Stock.  This Agreement may not be amended except
pursuant to a written instrument signed by the Company and Wilson.  This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

CARRIAGE SERVICES, INC.

 

 

 

By:

 

 

MELVIN C. PAYNE, Chairman of the Board
and Chief Executive Officer

 

 

 

 

 

MARK F. WILSON

 

 

 

 

 

WENDY WILSON BOYER

 

 

 

 

 

WARREN A. BROWN, IV

 

3

--------------------------------------------------------------------------------